J-S34044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LYNWOOD E. RAY,

                            Appellant                  No. 269 EDA 2016


                   Appeal from the PCRA Order January 5, 2016
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0008880-2008

BEFORE: BOWES, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 23, 2017

        Appellant, Lynwood E. Ray, appeals, pro se, from the order of January

5, 2016, dismissing as untimely his first petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        We take the underlying facts and procedural history in this matter

from our independent review of the certified record.

        On October 19, 2009, following a bench trial, the court convicted

Appellant of rape by forcible compulsion and related sexual offenses.      On

January 19, 2010, the trial court sentenced Appellant to an aggregate term

of incarceration of not less than twenty-five nor more than fifty years.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S34044-17


       Appellant filed a timely appeal.        On December 15, 2011, this Court

affirmed the judgment of sentence. (See Commonwealth v. Ray, 40 A.3d
192 (Pa. Super. 2011)).          Appellant did not seek leave to appeal to the

Pennsylvania Supreme Court.

       On August 22, 2012, Appellant filed a motion for production of

transcripts and other related documents. The trial court did not act on the

motion.     On September 8, 2014, Appellant, acting pro se, filed a PCRA

petition seeking restoration of his direct appeal rights nunc pro tunc. (See

PCRA Petition, 9/08/14, at 3). On February 9, 2015, Appellant filed a motion

for a Grazier1 hearing.        The PCRA court did not rule on the motion.2   On

April 23, 2015, counsel entered an appearance on behalf of Appellant.

       On July 27, 2015, counsel filed a Turner/Finley letter.3              On

September 28, 2015, counsel filed a second Turner/Finley letter in

response to an amended PCRA petition Appellant had sent him.                 On

September 29, 2015, Appellant filed a pro se amended PCRA petition. On

October 1, 2016, the PCRA court issued notice of its intent to dismiss the

petition pursuant to Pennsylvania Rule of Criminal Procedure 907(1).
____________________________________________


1
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
2
  While, ordinarily, we would remand the matter for a hearing on the motion,
the issue is moot.
3
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -2-
J-S34044-17


Appellant filed a response to the Rule 907 notice on October 23, 2015. On

December 10, 2015, counsel filed a third Turner/Finley letter. On January

5, 2016, the PCRA court dismissed Appellant’s PCRA and amended PCRA

petitions as untimely and granted counsel’s request to withdraw.

       On January 14, 2016, Appellant filed a timely notice of appeal.    On

February 17, 2016, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal.        See Pa.R.A.P. 1925(b).

Appellant filed a timely Rule 1925(b) statement on March 7, 2016. See id.

On July 25, 2016, the PCRA court issued an opinion. See Pa.R.A.P. 1925(a).

       On appeal, Appellant raises the following questions for this Court’s

review.4

       1. Whether the court below erred in [dismissing] Appellant’s
          PCRA petition as untimely where the Appellant did claim
          abandonment of counsel pursuant to 42 Pa.C.S.A. §
          9545(b)[?]

       2. Whether appellate counsel was ineffective for failing to keep
          the Appellant informed of the status of his direct appeal as
          instructed to do so by the Appellant[?]

       3. Whether [the] PCRA court abused its discretion [or]
          commit[ted] [an] error of law by dismissing [Appellant’s]
          September 8, 2014 PCRA as untimely rather than accepting it
          as [an] amend[ment] to [Appellant’s] August 22, 2012 first
          timely PCRA erroneousl[y] title[d] Motion for Notes of
          Testimony; or for di[s]missing [Appellant’s] PCRA as untimely
          when exception was invoke[d] and applicable in the matter[?]

____________________________________________


4
   We note that despite requesting and receiving two extensions of time to
file a brief, the Commonwealth filed a late brief in this matter.



                                           -3-
J-S34044-17


        4. Whether PCRA counsel was ineffective for filing a “No-Merit”
           letter without adequate[] review of the record or proper
           understanding of the law where [Appellant’s] August 22, 2012
           PCRA (erroneously title[d] Motion for Notes of Testimony
           wherein at Averment Three.) [Appellant] put the PCRA
           counsel on notice of his intent of seeking relief[?]

(Appellant’s Brief, at 3) (unnecessary capitalization omitted).

        Our standard of review for an order denying PCRA relief is well-settled:

              This Court’s standard of review regarding a PCRA court’s
        order is whether the determination of the PCRA court is
        supported by the evidence of record and is free of legal error.
        Great deference is granted to the findings of the PCRA court, and
        these findings will not be disturbed unless they have no support
        in the certified record.

Commonwealth v. Carter, 21 A.3d 680, 682 (Pa. Super. 2011) (citations

and quotation marks omitted). However, “if a PCRA [p]etition is untimely, a

trial court has no jurisdiction to entertain the petition.” Commonwealth v.

Hutchins, 760 A.2d 50, 53 (Pa. Super. 2000) (citations omitted).

        Here, Appellant filed his PCRA petition on September 8, 2014.         The

PCRA provides that “[a]ny petition under this subchapter, including a second

or subsequent petition, shall be filed within one year of the date the

judgment becomes final[.]”             42 Pa.C.S.A. § 9545(b)(1).      Appellant’s

judgment of sentence became final on January 16, 2012, thirty-two days5

after this Court affirmed the judgment of sentence and Appellant failed to

seek leave to appeal to the Pennsylvania Supreme Court.             See Pa.R.A.P.

____________________________________________


5
    The thirtieth day, January 14, 2012, was a Saturday.



                                           -4-
J-S34044-17


1113(a)(1); 42 Pa.C.S.A. § 9545(b)(3). Therefore, Appellant had one year,

until January 16, 2013, to file a timely PCRA petition. Because Appellant did

not file his petition until September 8, 2014, the petition is facially untimely.

Thus, he must plead and prove that he falls under one of the exceptions at

Section 9545(b) of the PCRA. See 42 Pa.C.S.A. § 9545(b)(1).

      Section 9545 provides that the court can still consider an untimely

petition where the petitioner successfully proves that:

            (i) the failure to raise the claim previously was the result
      of interference by government officials with the presentation of
      the claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained
      by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

Id.   Further, a petitioner who wishes to invoke any of the above exceptions

must file the petition “within [sixty] days of the date the claim could have

been presented.”    Id. at § 9545(b)(2).     The Pennsylvania Supreme Court

has repeatedly stated that it is an appellant’s burden to plead and prove that

one   of   the   above-enumerated       exceptions    applies.      See,   e.g.,

Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008), cert.

denied, 555 U.S. 916 (2008).




                                      -5-
J-S34044-17


        Here, Appellant does not specifically argue any of the above-listed

exceptions.     Instead, he argues two issues:      that his petition was timely

because he received ineffective assistance of direct appeal counsel, (see

Appellant’s Brief, at 7-9); and that, in actuality, his 2012 motion for

transcripts was a first PCRA petition and his current petition should be

treated as an extension of that petition. (See id. at 10-11).

        Appellant argues that he received ineffective assistance of direct

appeal counsel. (See Appellant’s Brief, at 7-9). Appellant does not present

an exception to the time-bar by claiming ineffective assistance of counsel.

See Commonwealth v. Davis, 816 A.2d 1129, 1135 (Pa. Super. 2003),

appeal denied, 839 A.2d 351 (Pa. 2003) (“[A]ttempts to utilize ineffective

assistance of counsel claims as a means of escaping the jurisdictional time

requirements for filing a PCRA petition have been regularly rejected by our

courts.”) (citations omitted).     Thus, Appellant’s ineffective assistance of

counsel claims do not serve as an exception to the time bar.          See id. at

1135.

        On appeal, for the first time, Appellant claims that his PCRA petition is

timely because it is an extension of a 2012 motion for transcripts that

Appellant now avers was a timely first PCRA petition. (See Appellant’s Brief,

at 10-11). However, it is long settled that PCRA issues not raised in a PCRA

petition   or   amended    PCRA    petition   are   waived   on   appeal.   See

Commonwealth v. Lauro, 819 A.2d 100, 103-04 (Pa. Super. 2003), appeal


                                       -6-
J-S34044-17


denied, 830 A.2d 975 (Pa. 2003) (waiving five issues not in original or

amended PCRA petition).          Also, as amended in 2007, Rule 1925 provides

that issues that are not included in the Rule 1925(b) statement or raised in

accordance      with    Rule     1925(b)(4)      are   waived.       See   Pa.R.A.P.

1925(b)(4)(vii); see also Commonwealth v. Lord, 719 A.2d 306, 308 (Pa.

1998), superseded by rule on other grounds as stated in Commonwealth v.

Burton, 973 A.2d 428, 430 (Pa. Super. 2009). Further, an appellant cannot

raise a subject for the first time on appeal.            See Commonwealth v.

Hanford, 937 A.2d 1094, 1098 n.3 (Pa. Super. 2007), appeal denied, 956
A.2d 432 (Pa. 2008) (new legal theories cannot be raised for first time on

appeal); Pa.R.A.P. 302(a).        Here, Appellant did not argue this in his PCRA

petition, his amended PCRA petition, or his Rule 1925(b) statement, raising

the issue for the first time in his brief on appeal.             Thus, he waived his

contention.6     See Lord, supra at 308; Handford, supra at 1098 n.3;

Lauro, supra at 103-04.



____________________________________________


6
  Even if Appellant had not waived the claim, it would fail. This Court has
reviewed the 2012 filing and it is plainly a motion for transcription of the
notes of testimony, not a PCRA petition.         (See Motion for Notes of
Testimony, 8/22/12, at unnumbered pages 1-2). In fact, in it, contrary to
the record, Appellant states that he needs the notes of testimony for a PCRA
petition that is already pending. (See id. at 1). Moreover, it is well settled
that a defendant need not possess transcripts and other court documents
before pursuing post-conviction relief. See Commonwealth v. Crider, 735
A.2d 730, 733 (Pa. Super. 1999).



                                           -7-
J-S34044-17


      Accordingly, because Appellant failed to plead and prove that his

petition falls within one of the enumerated exceptions to the PCRA time-bar,

it is untimely. Thus, the PCRA court properly dismissed it. We are without

jurisdiction to consider the merits of his appeal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2017




                                      -8-